487 F.2d 517
85 L.R.R.M. (BNA) 2304, 73 Lab.Cas.  P 14,306
SECURITY SERVICES, INCORPORATED, Petitioner,v.NATIONAL LABOR RELATIONS BOARD, Respondent.
No. 73-1370.
United States Court of Appeals,Sixth Circuit.
Argued Dec. 4, 1973.Decided Dec. 11, 1973.Rehearing Denied Feb. 4, 1974.

Edward R. Reagan, Farmington, Mich., on brief, for petitioner.
Peter G. Nash, Gen. Counsel, John S. Irving, Deputy Gen. Counsel, Patrick Hardin, Associate Gen. Counsel, Elliott Moore, Deputy Associate Gen. Counsel, Michael S. Winer, Richard A. Cohen, Attys., National Labor Relations Board, on brief, for respondent.
Before PHILLIPS, Chief Judge and PECK and LIVELY, Circuit Judges.

ORDER

1
This case is before the court upon the petition of Security Services, Incorporated to review an order of the National Labor Relations Board and upon the cross-petition of the Board to enforce the order.  The decision and order of the Board are reported at 201 N.L.R.B. #148.


2
The court holds that the findings of fact of the Board are supported by substantial evidence on the record considered as a whole.


3
It is ordered that the order of the Board be, and it hereby is enforced.